Case 1:20-cv-00161-TH-ZJH Document 7 Filed 07/23/20 Page 1 of 2 PageID #: 14



                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION

RICKY HALE                                              §

VS.                                                     §          CIVIL ACTION NO. 1:20-CV-161

HARDIN COUNTY JAIL                                      §


                     MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Ricky Hale, a pre-trial detainee confined at the Hardin County Jail, proceeding pro

se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against the defendant the Hardin County

Jail.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends this civil action be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b) (docket entry no. 4).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date. 1
                                                   ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case




        1
            A copy of the Report and Recommendation was returned on July 15, 2020. No forwarding address was
provided.
Case 1:20-cv-00161-TH-ZJH Document 7 Filed 07/23/20 Page 2 of 2 PageID #: 15



in accordance with the Magistrate Judge’s recommendations.

      SIGNED this the 23 day of July, 2020.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                              2
